 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

Case At 7-cr- 00244-CMA Document 141 Filed 12/09/19 USDC Coloratio- *Page 1 of 6
: a ——— OO —+ Riepaahact a 2nd. _.
fs : Ps =O) ”
4 a Clear “Ceek. bos Sei) “UNTegerAesbieetercourT _
_ ye _ - fo. Box BIB aL DEC:09.2019
- ——— i _ : g. Coonpeshoubay, La. Boy: Y JEFEREY P. CONE
“* - . ‘ “Ete ot :
: ~ dal Stakes Dasbat burt t ao
ae MAI heel Tipe. (her sheie.. Axguelle re
Ale Demir, to. Bez a. a
a ee Unded. Cake, A EdL Share Je
Sos Last to i cer: 024 LV_ tt a
al || Gy ee aa ——
——- Dear Huzorakle Sige Agu, _— to
‘{L. é |
—~ “ ane - — ey -pogitt go MY. y sendy ae Ne ae lesb 1 MM
= —! tas. Sar Subject x ~ Loutinve, “My. Sette cite Ber _
mig -I\3o- 1S” claus PD0US Ie. “T yoraiue. “all of. ae web
- _ ‘t routineik. tye fern Laity Ke. Sas. i<aa Seuary. ZAI Van _—
a __dibot of an questo, — by ifn JO. Vrokonsilern~ er
: ue Dehombere 274) 20/6 YS Ee. enclased
____ 019. fthe - lefers fro yg paetl Counsel, 445.
____* Eslecon , wherein _yoh_tae S20. MEL (e tat
2 Nesuncelc fh: Letord Aappeavs Po out “the cel Horr. _
a aE Ay Ase Above. My: eh Be Mualtd care. ee
oY foe
= : . ~ : | - te ~ |
: 7 = * - ———s = 3
. a ' 4
“ - “ i.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

   

 

 

  

 

 

 

 

 

 

 

 

 

 

"4 * Case I47-cr-00244-CMA Document 141 Filed'12/09/19 USDC tare
Late nls ]9*. «| L Coss ded, ede Atel Lethe “nw beheel pia mk
Cage. -noy tp — Letant tavtendince ak Hy Sth dencing. =| Hin
qtr ud Rewer (3%. Doron ber BO 2019. butae.
pep - = | Up Cau RL, sedea) pravedlires ataheel [0020S __ a
Se bes bens scheduled. Ath MAC, Denice
—— dV ewigey Aicputel. ~ on- [iB thot nee. arene ~
_ sped Ht tal the. pro (28, ss ie _ _
_ tt The thor. ce " Wokton be Hak REL Mut’
a [Stak Acison $. ‘attempe. te Be non-D/AsIve- Lita _
so _ pradlve Gas But, £. athenp te) 7 202}: ‘foe hi
fa 1CAMZ, My, Cc wlth le pa rivall, aval ree / a3 =
Ht “7
_t liek hee. near Z sont. Reales. He Lepfe=
—— : bein. dhehar. je. viuably Ley etts Bron proto a
_—_ Te pals pbrospitel, Ho ar Are: tedted. peu ‘Games a
= - I I aL. Ea Hab i Eel prcvene tind TE [Whig a
: “ es thus hinscited a P ry peeled ts Pa 2 _
Ya ran.ovde thal muy. teatro _auakesa ce bes
_ | Wewrved_ ficsk ZA tak unit a. ‘cetad) mendlalidn, e
2: got Ere Butauor Fe. Botner, Leese _
We be. tall “care. of tore hoaoFill i bv
_ tbo Stok ols: “autho 0: oe lays bebre Dahaacsig _ _
__._.__twe if -faaie wabeobon - 4s fo sen! md Back fp . Chie :
yo Prasixa tet sil dey. the. trealuint- peocstlices no
Case 1

Aeon valelig ||

me

L.7-Cr=00244-CMA Document141 Fited 12/09/19 USDC Colorédo Page 3 of 6

f°

|

AS tuted wachée, Lye enclose tba o(- he

 

 

 

 

 

 

Epye.do..+ ‘II. Lethe Croiin. bounsel bas ya Cal rend. Ar:
eta Doll Cat _yaursall what aa peveeive. Ms - EisKebenn's _
53 mdtovitis to be, ubhile T undursinnll vhe

nohive. al ‘Dur aHornesy- git Celatimashijo Ae ‘

 

Lsovevelr.. chauged Sine

TL dould NO loygeu pa fr

 

ovr) Fhe:

 

Gone tA.

 

 

 

pout hao S epoposert- her, "ue ne _ : “ ;
iwth gs gyauisuaS healt, ithaf +

ey Ineed fo- bo Drhred ca. the “tke _" baste. apesuntation -
Mg. Ealiea, has. Gob fe do, as tho UDA oi

 

 

subi vue

 

‘ue C0 Lia’

 

 

Hae: nit TA hekett

 

 

   

Hane oe, gual Le ie habs Fo. tof (ours

TS:

 

  
 

 

 

Leino” peg il Y, ( belo mia, hide ae
leviper- ata rl ct . ot it ‘ cf al bert ,
ao dfs Yor chai we . a

 

ke

* :

 

 

= Lalo need. pnb C. Frahast, andiZ Gli

 

 

 

 

|i eae Aas Coes, Sue Be dofervinaurl-”. by, Use and. _
Gat thal mop 2 dost Kawi TL Glia) Teed

 

Ly

 

Lesbnont— Ch

Lear: lise. it

ee fs Koop bothorthy yeu Fe

 

 

LL oe .
“Hip Ath lo

~ : i: . Atveatnouit- Gul). Mowe, blouel teche Were. CHon.. hodly as

¢

| Tain Gop -

 

bE

e_te-wae (Ast peo ma ne “Sinu ~ dant really

 

° i tk Leal deen inks, aside. ‘Crows. Pek J lettres, Had _ wt

 

o

lat or ay Say. a ihe

 

 

 

 
Case 117-cr-00244-CMA-: Dacument 141 - Filed 12/09/19 USDC Colorado .Page 4°of 6

 

 

Jet (2a: ~ dl Loud By Meg seh ts.¢ caulsl for.

CR NO, ath. rvs - Glen Sho huremnsbinees. Ee doy be
a ere

Aa Bh Ont CM» ff It Lon. not ceall, 2. bad gey. -

a he Lt aan Someone. Wr hag. ib addinbroin, Cf blavine_

 

SS

 

 

Ye _. land) us... CAS2 1S. ere. ects of hat EE

 

  
 

 

 

Nope: cp stati 1. sf Hy fet

 

It
lapel sthin alba - wathacale,

 

 

_ am the able to dow

 

aE yas he sy tye hy ped bee.

 

 

 

 

letter. — sb tay Sappy = —
ter — _aalogsen | man 7

~ | te havoc. YLCe ley.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bey ¥ ay
. : 5 2
¢ tanto meio: ves
,

 

 

 

 

=
. i
i :
v
Boe
Pioneering: Poitiers tice fl ent ar
1
Case 1:17-cr-00244-CMA Document 141 Filed 12/09/19 USDC Colorddo Page 5 of 6

MARTHA H. ESKESEN, P.C.
ATTORNEY AT LAW
5445 DTC PARKWAY, PENTHOUSE, 4
GREENWOOD VILLAGE, COLORADO 8OIill
, TELEPHONE (303) 486-6938
FACSIMILE (303) 573-492!
meskesen@eskesenlaw.com

October 17, 2019

Todd B. Sharon

Reg. No. 44295-013
Clear Creek County Jail '
P.O. Box 518

Georgetown, CO 80444
Re: United States v. Todd Sharon, Case No. 17-cr-00244-WYD

. Dear Todd:
J
This letter to you is to correct errors in the letter I sent out to you earlier today. Iiwas rushing to
get it out before a meeting and neglected to carefully proofread it before I mailed! it. I apologize.

Judge Arguello granted the Unopposed Motion to Continue the Sentencing Hearing and to
‘Extend Time Within Which to Respond to the Presentence Investigation Report filed on October
15, 2019. Copies of the motion and order were mailed to you with the earlier letter on this date.

“Your sentencing hearing is now set for December 18, 2019 at 11:00 a.m. and the deadlines
relating to sentencing filings are adjusted accordingly in connection with this daté. This means
that objections to the PSR are due by November 29, 2019 (the day after Thanksgiving) and
motions for upward or downward departure and sentencing variances are due by December 4,
2019. My previous letter stated the date as December 14. This was a typographical error.

I do not plan to seek any further continuances of these dates. This case has been pending since
2017 and I sense that the Court will not be amenable to further d aclay.

In addition, I am working to obtain further information regarding the matters youlobjected to
when we reviewed the PSR on October 9, 2019 and to obtain your medical records from GEO. I
will do my best to track down all available information. Nevertheless, the matters to which you
object have no bearing on the sentencing guideline calculation in your case and are not going to
change the fact that you are a Criminal History Category VI.

Martha H. Eskesen_ -* me 7 : . | ‘
Attorney at Law

/mhe
 

pre Si

     

 

    

# m = etre, Pe See ee “2 BETE OT be
Tesh S HARogl has: ou Deposit Funds, On- yn ae ie ae US. POSTAGE 9p prmney aowes
Re O° Bow Sl 8 InmateCanteen. compe ce ae is Of ae a —/—4

one

©) ~
7.
‘Q
&
S
ss
5
£
&
~~

4

 

tees 2P $4022 $ ‘000. 50

 

 

 

 

 

5 = - 0000359603
co
®
o
© '
oO |
nnn es ~ “FOREVER / usa!
5 . na a
© |
8 Urlives Sqares Pysrtice Cover |
7
a ATM: HovoRaBie Sunae AXaveUd * .
WY)
3 FOr 19? cp,
a NU
“ BUZ4-ZE00cs Hyeg ge ge EAD gHEYlghdeeh ATED | gfogyygesd pba ghd pei
a
<a ee ee -
= - - _.
. ,
x PEW MIE LD WEE Db to ih
c .
E
: -
oO
A
>
O . 2
t : -
+ =.
N
OQ
9°
S
nN
o ~
So | . oe
D - ™
d . :
O ~ -
| |

 
